DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO2018171656A1, English translation attached).

As to claim 1, Wang discloses a camera module (Figs. 7 and 8) comprising:
a first lens barrel (Fig.5: first lens barrel 12D) comprising a first support portion supporting a lens accommodated in the first lens barrel on an object side of the first lens barrel (Fig.5: the portion of first lens barrel 12D that is in contact with peripheral region on the object side surface of the first lens 111D, corresponds to the claimed first supporting portion); and
a second lens barrel (Fig.5: second lens barrel 22D) comprising a second support portion supporting a lens accommodated in the second lens barrel on an image side of the second lens barrel (Fig.5: the portion of the second lens barrel 22D that is in contact with the sixth lens 213D, corresponds to the claimed second supporting portion),
wherein the first lens barrel and the second lens barrel are configured to be coupled to each other by a protrusion and a groove (Fig.5: the outer fixing surface 122D corresponds to the protrusion in the claim; the fixing groove 223D corresponds to the claimed groove).

As to claim 2, Wang et al. discloses the camera module of claim 1, further comprising:
a first lens group disposed in the first lens barrel (Fig.5: first lens group 11D); and
a second lens group disposed in the second lens barrel (Fig.5: second lens group 21D).

As to claim 3, Wang et al. discloses the camera module of claim 2, wherein the first lens group comprises a plurality of lenses (Fig.5; [0097]: first lens 111D, second lens 112D and third lens 113D).

As to claim 4, Wang et al. discloses the camera module of claim 2, wherein a maximum diameter of a lens constituting the first lens group is smaller than that of a lens constituting the second lens group (Fig.5: the maximum diameter of the lenses in the first lens group 11D (i.e., the diameter of the third lens 113D) is smaller than the maximum diameter of lenses in the second lens group 21D (i.e., the diameter of the sixth lens 213D)).

As to claim 5, Wang et al. discloses the camera module of claim 2, wherein the first lens barrel comprises a step portion for supporting a lens of the first lens group in a first accommodation space of the first lens barrel (the portion circled in Fig.5 below corresponds to the claimed step portion).
[AltContent: textbox (Step portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    672
    838
    media_image1.png
    Greyscale

Fig.5 of Wang et al.

As to claim 6, Wang et al. discloses the camera module of claim 1, further comprising a gap maintaining member disposed between a first lens accommodated in the first lens barrel and a second lens accommodated in the second lens barrel when the first lens barrel and the second lens barrel are coupled to each other by the protrusion and the groove (Fig.5: the light blocking element 32D corresponds to the claimed gap maintaining member. The third lens 113D corresponds to the first lens in the claim; the fourth lens 211D corresponds to the second lens in the claim).

As to claim 8, Wang et al. discloses the camera module of claim 1, wherein a space in which an adhesive is to be filled is located between the protrusion and the groove when the first lens barrel and the second lens barrel are coupled to each other by the protrusion and the groove (Fig.5; [0099]: “The first fixing parts 122D are fixed in the opposite fixing grooves 223D by using adhesive, so that the fixing surfaces 122D of the first fixing part 120D and the second fixing parts 220D are assembled directly and correspondingly”).

As to claim 10, Wang et al. discloses an electronic device (Fig.9: electronic device 200) comprising:
the camera module of claim 1 further comprising an image sensor (Figs. 7 and 8: photosensitive element 5) configured to convert an optical signal incident through the lenses of the first and second lens barrels into an electric signal when the first lens barrel and the second lens barrel are coupled to each other by the protrusion and the groove ([0102]: “The light passing through the split lens 1 reaches the photosensitive element 5 and is photoelectrically converted for imaging”); and
a surface installed with the camera module (Fig.9: the front surface of the electronic device 200 is installed with the camera module 100).

As to claim 11, Wang et al. discloses a camera module (Figs.7 and 8) comprising:
a first lens barrel (Fig.5: first lens barrel 12D) comprising a first support portion supporting a lens accommodated in the first lens barrel on an object side of the first lens barrel (Fig.5: the portion of first lens barrel 12D that is in contact with peripheral region on the object side surface of the first lens 111D, corresponds to the claimed first supporting portion); and
a second lens barrel (Fig.5: second lens barrel 22D) comprising a second support portion supporting a lens accommodated in the second lens barrel on an image side of the second lens barrel (Fig.5: the portion of the second lens barrel 22D that is in contact with the sixth lens 213D, corresponds to the claimed second supporting portion),
wherein the first lens barrel is configured to be fitted into the second lens barrel (See Fig.5: the bottom portion of the first lens barrel 12D fits into the top portion of the second lens barrel 22D), and
a maximum diameter of the first lens barrel is smaller than that of the second lens barrel (See Fig. 5 reproduced below).

[AltContent: textbox (Maximum diameter of the first lens barrel)][AltContent: textbox (Maximum diameter of the second lens barrel)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    672
    838
    media_image1.png
    Greyscale

Fig.5 of Wang et al.

As to claim 12, Wang et al. discloses the camera module of claim 11, further comprising:
a first lens group disposed in the first lens barrel (Fig.5: first lens group 11D); and
a second lens group disposed in the second lens barrel (Fig.5: second lens group 21D).

As to claim 13, Wang et al. discloses the camera module of claim 12, wherein a maximum diameter of a lens constituting the first lens group is smaller than that of a lens constituting the second lens group (Fig.5: the maximum diameter of the lenses in the first lens group 11D (i.e., the diameter of the third lens 113D) is smaller than the maximum diameter of lenses in the second lens group 21D (i.e., the diameter of the sixth lens 213D)).

As to claim 14, Wang et al. discloses the camera module of claim 11, further comprising a gap maintaining member disposed between a first lens accommodated in the first lens barrel and a second lens accommodated in the second lens barrel when the first lens barrel is fitted into the second lens barrel (Fig.5: the light blocking element 32D corresponds to the claimed gap maintaining member. The third lens 113D corresponds to the first lens in the claim; the fourth lens 211D corresponds to the second lens in the claim).

As to claim 17, Wang et al. discloses the camera module of claim 11, wherein a space in which an adhesive is applied is located between an outer peripheral surface of the first lens barrel and an inner peripheral surface of the second lens barrel when the first lens barrel is fitted into the second lens barrel (Fig.5; [0099]: “The first fixing parts 122D are fixed in the opposite fixing grooves 223D by using adhesive, so that the fixing surfaces 122D of the first fixing part 120D and the second fixing parts 220D are assembled directly and correspondingly”).

As to claim 18, Wang et al. discloses an electronic device (Fig.9: electronic device 200) comprising:
the camera module of claim 11 further comprising an image sensor (Figs. 7 and 8: photosensitive element 5) configured to convert an optical signal incident through the lenses of the first and second lens barrels into an electric signal when the first lens barrel is fitted into the second lens barrel ([0102]: “The light passing through the split lens 1 reaches the photosensitive element 5 and is photoelectrically converted for imaging”); and
a surface installed with the camera module (Fig.9: the front surface of the electronic device 200 is installed with the camera module 100).

As to claim 19, Wang et al. discloses a camera module (Figs. 7 and 8) comprising:
a first lens barrel (Fig.5: first lens barrel 12D) comprising a support portion disposed on an object side of the first lens barrel supporting a first lens accommodated in the first lens barrel (Fig.5: the portion of first lens barrel 12D that is in contact with peripheral region on the object side surface of the first lens 111D, corresponds to the claimed first supporting portion);
a second lens barrel (Fig.5: second lens barrel 22D) comprising a support portion disposed on an image side of the second lens barrel supporting a second lens accommodated in the second lens barrel (Fig.5: the portion of the second lens barrel 22D that is in contact with the sixth lens 213D, corresponds to the claimed second supporting portion);
a coupling component coupling the first lens barrel to the second lens barrel (Fig.5; [0099]: the combination of the first fixing portion including inner fixing surface 121D and outer fixing surface 122D, and the second fixing portion 220D including outer fixing surface 222D and fixing groove 223D, corresponds to the claimed coupling component); and
an image sensor (Figs. 7 and 8: photosensitive element 5) configured to convert an optical signal incident through the first and second lenses into an electric signal ([0102]: “The light passing through the split lens 1 reaches the photosensitive element 5 and is photoelectrically converted for imaging”).

As to claim 20, Wang et al. discloses an electronic device (Fig.9: electronic device 200) comprising:
the camera module of claim 19; and
a surface installed with the camera module (Fig.9: the front surface of the electronic device 200 is installed with the camera module 100),
wherein the coupling component comprises a protrusion on an object side of the second lens barrel coupling with a groove or an outer diameter of the image side of the first lens barrel (the portion circled in Fig.5 below corresponds to the protrusion and groove in the claim).
[AltContent: oval][AltContent: textbox (protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (groove)]
    PNG
    media_image1.png
    672
    838
    media_image1.png
    Greyscale

Fig.5 of Wang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018171656A1) in view of Kim (US 2016/0085046 A1).

As to claim 7, Wang et al. discloses the camera module of claim 6, but fails to disclose a maximum diameter of the gap maintaining member is larger than that of the second lens.
However, Kim teaches a maximum diameter of a press-fitting ring is larger than that of the lens (Figs.1 and 5-8; [0072]: an outer diameter of a portion of the press-fitting ring 20’ may be greater than the inner diameter of the lens barrel 10’).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Kim to have a maximum diameter of the gap maintaining member larger than that of the second lens, so as to stably fix the gap maintaining member to the lens barrel ([0075]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018171656A1) in view of Li (US 20070139939A1).

As to claim 9, Wang et al. discloses the camera module of claim 1, but fails to disclose the protrusion and the groove comprise screw threads to mate to each other.
However, Li teaches the protrusion and the groove comprise screw threads to mate to each other (Fig.2; [0021]: the locking portion 22 has inner threads, and the locking portion 32 has outer threads).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Li to have protrusion and groove comprise screw threads to mate to each other, so as to strengthen the connection ([0021]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018171656A1) in view of Yang (US 20160161702 A1, cited by applicant).

As to claim 15, Wang et al. discloses the camera module of claim 14, but fails to disclose wherein an inner peripheral surface of the gap maintaining member comprises an inclination.
However, Yang teaches an inner peripheral surface of the gap maintaining member comprises an inclination (Figs.1 and 2; [0033]: a plurality of inclined surfaces are formed in an inner diameter of the spacer 40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Yang to form an inclination in the inner peripheral surface of the gap maintaining member, so as to prevent a flare phenomenon due to reflection of the incident light on the inner circumferential surface of the spacer ([0033]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2018171656A1) in view of Fujii et al. (US 20220146778 A1).

As to claim 16, Wang et al. discloses the camera module of claim 11, but fails to disclose the second support portion is disposed at an interval along an inner peripheral surface of the second lens barrel.
However, Fujii et al. teaches the support portion is disposed at an interval along an inner peripheral surface of the lens barrel (Figs.7-9 and 12: the second projecting part 24B corresponds to the support portion. Fig.6; [0049]: “the lens receiving parts 24 are arranged at predetermined intervals in the circumferential direction R1 of the lens barrel body 21, and protrude from an inner peripheral surface 21C of the lens barrel body 21”. Since the second projecting part 24B is part of the lens receiving parts 24, it is also arranged at an interval along an inner peripheral surface of the lens barrel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Fujii et al. to dispose the support portion at an interval along an inner peripheral surface of the second lens barrel, so as to reduce the amount of material used in the lens barrel while still providing sufficient support, thereby making the lens module more light weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696